DETAILED OFFICE ACTION

	Applicant response filed on 01/11/2021 is acknowledged. 

Claim 3 has been cancelled by applicant. 
Claims 1, 2, and 4-24 are pending and are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 has been considered by the examiner.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a computer-implemented method, apparatus, and computer program product for generating a scatter plot of multi-parameter data set across a first and second axis. Further recited embodiments comprise gating a group of dots in a cell view scatter plot, creating a data object in a workspace, and pivoting to cell view scatter plot from gene view scatter plot. The recited computer-implemented steps involving the plotting, grouping and organization of data in graphical form encompasses mental process and mathematical principles. Therefore the claims involve subject matter that falls judicial exception of an abstract idea. Even though the claims may be performed or executed using a computer, the claims still amount to a series of mental steps and calculations that amount to judicial exception in the form of an abstract idea. Further, there is no evidence of record that the manner in which data is organized in a graphical representation cannot be practically performed in the mind of a practitioner or by hand with pen and paper. The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. The instant claims only recite a series steps for generating of a scatter plot from a data set and the manner in which information is presented and organized within said scatter plot. The claims further recite that the data set itself pertain to a cellular gene expression data, however the significance of the information represented by dots plotted on a graph does not alter the fact that the claims are directed entirely toward the abstract steps of arranging information in a graphical design. The recited use of generic computer elements of a memory and a processor to perform the generation of a graph only amount to simple instructions to apply the identified abstract idea by using a computer, especially when it is considered that the generation of a scatter plot based on a data set can be manually performed with pen and paper. This fails to provide for a practical application of the identified judicial exception.

For these reasons, the instant claims are directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a computer-implemented method, apparatus, and computer program product for generating a scatter plot of multi-parameter data set 
While the claims articulate in purely functional terms the results that are to be derived from input data, said claims fail to recite how the generic computer elements specifically achieve said results or the specific algorithms that are relied upon to achieve said results. Thus the claims are interpreted as invoking a means plus function limitation wherein the examiner must turn to the specification to determine how the general purpose computer elements operate to generate the specific results set forth in the instant claims as well as the specific algorithms relied upon to achieve said results. 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112, sixth paragraph in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a 
Therefore, lacking any specific definition that limits the general purpose computer elements to a specifically described computer system (including specified programming, algorithmic procedures, or a prose description thereof), applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a computer-implemented method, apparatus, and computer program product for generating a scatter plot of multi-parameter data set across a first and second axis. Further recited embodiments comprise gating a group of dots in a cell view scatter plot, creating a data object in a workspace, and pivoting to cell view scatter plot from gene view scatter plot. Further, the instant claims only recites the use of general purpose computer elements in the forms of a computer-implemented method, a processor, a memory, and processor-executable instructions.

The recitation of means plus function language in a claim invokes 35 U.S.C. 112(f) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. 
Therefore, the functionally defined generic computer elements cause the metes and bounds of the instant claims to be indefinite because there is no corresponding 

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues the claims are not directed to an abstract idea. 
This is not persuasive. Applicant argue that visualizing a multiparameter data set amounts to a practical application. This is not persuasive as the visualization of a data set amount to mere communication of the computationally derived result. 

Applicant further argues that the solution achieved by the claimed analysis of data is sufficient to render the claims statutory as satisfying some significantly more than the judicial exception itself. 
This is not persuasive. It is reiterated from the instant rejection that “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

	With regard to the rejection of claims under 35 USC 112(a) and (b), applicant argues that the claim amendments overcome the rejections.
	This is not persuasive. The amended claims fail to identify the solution activity behind the functionally defined steps. Applicant further failed to identify any citations of support to the instant specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ERIC S DEJONG/Primary Examiner, Art Unit 1631